Title: From Thomas Jefferson to Manchot, 21 December 1808
From: Jefferson, Thomas
To: Manchot


                  
                     
                     My Son Manchot, the great war chief of 
                        
                        my Children the Poutewatamies— 
                     
                        21 Dec 1808
                     
                  
                  I am happy to recieve you at the seat of the Government of the United States, to take you and your nation by the hand, and to welcome you to this place. It has long been my desire to see the distinguished men of the Poutewatamies, and to give them the same assurances of friendship and good will which I have given to all my other red Children. I wish to see them living in plenty and prosperity, beginning to cultivate the earth and raise domestic Animals for their comfortable subsistence. in this way they will raise up young people in abundance to succeed to the old and to keep their Nation Strong. for this reason I recommend to them to live in peace with all men and not, by destroying one another, to make the whole race of red men disappear from the land.
                  You say my Son that you have engaged in a war with the Osages, & that the war club is now in your hand for that purpose; but you do not tell me for what cause you are waging war with the Osages. I have never heard that they have crossed the Mississippi and Attacked your Villages, killed your women and children, or destroyed the Game on your lands. what is the injury then which they have done you and for which you wish to cross the Mississippi and to destroy them? if they have done you no wrong, have you a right to make war upon innocent & unoffending people? be assured that the Great Spirit will not approve of this—He did not make men strong that they might destroy all other men. if your young people think that in this way they will acquire honour as Great Warriors, they are mistaken. No body can acquire honour by doing what is wrong—
                  You say My Son, that it is not the wish of my red Children to meddle in the wars between the Whites, nor that we should meddle in the wars among our red children. if your wars in no wise affect our rights or our relations with those on whom you make War, we do not meddle with them but by way of advice as your father and friend submitting it to your own consideration—but my Son, your War Parties cannot pass from your Towns to the country of the Osages, nor can the Osages come to revenge themselves on your Towns without traversing extensively a country which is ours. they must cross the Mississippi which is always covered with our boats, our people and property. all the produce of the western parts of Pennsylvania, Virginia, Kentucky, Ohio, Indiana, Tenessee & Louisiana goes down the river Mississippi to New Orleans. it cannot be indifferent to us that this should be exposed to danger from unruly young Men going to War. Our interests require that the Mississippi shall be a river of peace, not to be crossed by men seeking to shed blood. We have a right then to say that no war parties shall cross our river or our country without our consent. The Sacs & Foxes besides the country from the Illinois to the Ouisconsin on the East side of the Mississippi ceded to us the country on the west side of the Mississippi between that River and the Missouri for about one hundred miles up each. the Osages have ceded to us all the country from the South side of the Missouri to the Arkansa, more than two hundred miles up each River. Surely My Son we are justifiable in so far meddling with your wars as to say that, in carrying them on neither the Osages nor you must cross that country which is ours to get at one another, and in doing so to endanger Our People and our property, and to stain our Land with blood, and friendship requires that we should give you this warning—
                  My Son, I wish you to consider this subject maturely, and to tell your nation that I request them to consider it also. I am ready to do them every favor in my power and to give them every aid, but not aids to carry war across our territory. do not suppose that in refusing this I am not your friend. If I were your enemy, what could I do better than to encourage you in tomahawking one another till not a man should be left. Neither must you suppose this to proceed from partiality to the Osages. you are nearer to me than the Osages, and on that Account I should be more ready to do you good offices. but my desire to keep you in peace, arises from my sincere wish to see you happy and prosperous, increasing in numbers, supplying your families plentifully with food & clothing, and relieving them from the constant chance of being destroyed by their enemies—
                  My Son, the Secretary at War will give to you those tokens of our good will by which we manifest our friendship to the distinguished men among our red Children who visit us. be assured that I shall set a great value on your friendship, and convey for me to your Nation assurances that I wish nothing more than their welfare. You shall return by the way of Baltimore & Philadelphia as you desire. I wish you to see as many of your Brothers of the U.S. as you Can. you will find them all to be your friends, and that they will receive you hospitably—
               